     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 1 of 20
                                                                            FiLEO
                                                                      U.S.OIST'
                                                                              ! ■. I I COURT
                                                                          AUGUSlA OlV.
                IN THE UNITED STATES DISTRICT COURT FOR THE                     ^        .* 0.0!
                               SOUTHERN DISTRICT OF GEORGIA           20 AL'G 2 1 Pi1 0- I
                                     AUGUSTA DIVISION


FRANK RAYKOVITZ, Individually
and for Others Similarly
                                               *
Situated,
                                               *



        Plaintiff,
                                               *


                                               ★
                V.                                             CV   119-137
                                               *


                                               *
ELECTRICAL BUILDERS, INC.,
                                               *


        Defendant.




                                           ORDER




       Before        the   Court    is   Defendant    Electrical    Builders,            Inc.'s


("Defendant")          motion      to    dismiss    or,   alternatively,      transfer.

(Doc.    20.)         For the following            reasons.   Defendant's motion is

GRT^TED IN PART and DENIED IN PART.



                                        I. BACKGROUND


        Defendant, headquartered in St. Cloud, Minnesota, claims to

be     the   nation's            premier    industrial    electrical      and       welding
                if
contractor.           (Compl., Doc. 1, SI.SI 9, 16 (internal quotation marks

omitted).)           From September 2018 until May 2019, Plaintiff worked

                           W                                                                   n
for Defendant as               an Electrical Field Engineer and Superintendent

at its Plant Vogtle location in Waynesboro, Georgia.                       (Id.             17-

19.)     In this capacity. Plaintiff "wrote the work packages and
                                                                                    ft
overs[aw] the installation of cabling for nuclear plants.                                  (Id.
    Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 2 of 20



i 20.)      Defendant hired Plaintiff to work for $65i per hour.                         (Offer


of Employment, Doc. 20-2.)
                                                                                          W

     While working for Defendant, Plaintiff provides that                                     [he]

                                                                 n     w

regularly worked over [forty] hours in a week.                             [he] routinely

                                                      n          \\

worked [sixty] to [ninety] hours per week.                and.        [i]f [he] worked


fewer than [forty] hours in a week, he was only paid for the hours
           ff                                                         \\
worked.          (Compl., Slf 23-25. )    Plaintiff earned                 the same hourly

                                                                                     n

rate for the hours he worked over [forty] in a work week.                                 which


                                                                           //

is generally referred to as receiving              straight time                for overtime.


(See id.           26, 30.)


      On        August   22,   2019,   Plaintiff    filed   the            present       action

claiming        Defendant      failed to pay [Plaintiff] and other workers

like him[] overtime as required by the Fair Labor Standards Act

(['] FLSA[']) ."2        (Id. SI 1.)   Plaintiff originally brought this suit

individually and for others similarly situated.^                           (Id. at 1; see


also id. SI 1.)          On July 10, 2020, Plaintiff filed a notice that he

 only       intends       to    pursue    his   individual            claims          against



1 Plaintiff alleges his hourly rate spanned from $55 to $75.    (Compl.  SI 27.)
Defendant counters that the lowest it paid Plaintiff was $65. (Def.'s Mot. to
Dismiss, Doc. 20, at 7 n.l.) For reasons discussed in Section III(A)(1), infra,
the Court may examine certain external exhibits, and those exhibits reveal
Plaintiff's pay ranged from $65 to $75 per hour.     (See Offer of Employment,
Doc. 20-2, at 2; see generally Pay Stubs, Doc. 20-4. )   The Court analyzes the
motion to dismiss assuming Plaintiff's lowest hourly rate was $65.
2 Under the FLSA, a qualified employee must be paid "not less than one and one-
half times the regular rate at which he is employed" for hours worked above
forty in a week. 29 U.S.C. § 207(a)(1). This "time-and-a-half" pay structure
is generally referred to as "overtime."    See, e.g. , Bautista Hernandez v.
Tadala's Nursery, Inc. 34 F. Supp. 3d 1229, 1235, 1240 (S.D. Fla. 2014).
3 Two employees filed notices of consent (Docs. 17, 48), but both later withdrew
their consents.      (Docs. 49, 51.)

                                           2
    Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 3 of 20



                    N\

[Defendant]"; he         does not intend to seek to represent a collective

                           "4
through this action.            (Notice of Withdrawal of Collective Action

Allegations, Doc. 52; see also Notice of Mootness, Doc. 53, '31 10;

Notice of Withdrawal of Mot. for Conditional Certification, Doc.

50.)     It is improper to withdraw a portion of the claims in a

complaint in this manner.              See Perry v. Schumacher Grp, of La.,

891 F.3d 954, 958 (11th Cir. 2018).                Given, however, the pending

motion   to   dismiss,      the   Court     treats   Plaintiff's     notices    as   a

withdrawal of his opposition to                 Defendant's motion to dismiss

Plaintiff's collective action allegations.                  Finding this portion

of Defendant's motion to dismiss unopposed.                 the    Court   GRANTS    IN


PART   Defendant's motion         to   dismiss    as to Plaintiff's collective


action allegations.

       The Court now analyzes Defendant's pending motion to dismiss

or, alternatively, motion to transfer with respect to Plaintiff's

remaining     individual claim.            Plaintiff filed     a   response    (Pl.'s

Resp. Opp'n Mot. to Dismiss, Doc. 25), and Defendant filed a reply

(Def.'s Reply Supp. Mot. to Dismiss, Doc. 34).                 Defendant's motion


is apt for consideration.




^ To this end, Plaintiff withdrew his motion to conditionally certify a class
(Mot. to Conditionally Certify Class, Doc. 35). (Notice of Withdrawal of Mot.
for Conditional Certification.)        The Clerk is DIRECTED to TERMINATE Plaintiff's

motion to conditionally certify a class (Doc. 35).

                                            3
       Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 4 of 20



                                            II.   LEGAL STANDARD


A. Motion to Dismiss and Extrinsic Documents


           Under       Federal         Rule   of Civil Procedure               8(a)(2),        a complaint

                             \\
must       contain                a short and plain statement of the claim showing
                                                                   tr

that the pleader is entitled to relief                                  so that the defendant has


     fair notice
                        tr
                             of both the claim and the supporting grounds.                                 Bell


Atl. Corp. V. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).
                                                                    n

Although "detailed factual allegations                                   are not required. Rule 8

\\
     demands more than an unadorned, the-defendant-unlawfully-harmed-

                                  //
me     accusation.                     Ashcroft     V.   Iqbal,         556   U.S.   662,      678       (2009)

(quoting Twombly, 550 U.S. at 555).                                 Furthermore, a plaintiff's

pleading obligation                         requires more than labels and conclusions.

and     a formulaic recitation                      of the elements            of a cause           of   action

                        r/
will not do.                       Twombly, 550 U.S. at 555.

                                                                                          \\

           To survive a Rule                  12(b)(6) motion to dismiss.                      a complaint

must       contain            sufficient          factual      matter,        accepted   as         true,^    to

                                                                                                f   ft
'state a claim to relief that is plausible on its face.                                                  Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).                                            A claim has


facial plausibility when the plaintiff pleads factual content that

allows       the         court         to    draw    the       reasonable       inference           that     the




5 The court must accept all well-pleaded facts in the complaint as true and
                                                                   \\
construe     all       reasonable       inferences    therefrom         in the light most favorable to
the plaintiff.   Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir.
2006) (citation omitted).  Conclusory allegations, however,  are not entitled
to    an   assumption of truth — legal conclusions must be supported by factual
                   n
allegations.             Randall v. Scott           610 F.3d 701, 709-10 (11th Cir. 2010).

                                                           4
      Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 5 of 20



                                                                           n

defendant is liable for the misconduct alleged.                                 Id.     The   court


may not reasonably infer the defendant is liable when the well-

pleaded     facts fail to          show     more than         the       mere    possibility of

                II
misconduct.          Id. at 679; see Butler v. Sheriff of Palm Beach Cty.,

685 F.3d 1261, 1265 (11th Cir. 2012) ("[FJactual allegations must

be enough to raise a right to relief above the speculative level.")

(citation omitted).


       Moreover, when considering a motion to dismiss pursuant to

Rule    12(b)(6),      the    district       court      generally          may    not    consider

materials outside of the four corners                         of the complaint without

converting it into a motion for summary judgment.                                See Speaker v.


U.S. Dep't of Health & Human Servs. Ctrs. for Disease Control &

Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010); Day v. Taylor,

400 F.3d 1272, 1275-76 (11th Cir. 2005).                          But a court may consider

                                                                    W
a    document   attached to        a    motion   to dismiss             if it is (1) central


to    the   plaintiff's           claim,    and      (2)     its    authenticity             is    not

                //
challenged.          SFM Holdings, Ltd, v. Banc of 7\m.                         Sec., LLC, 600

F.3d 1334, 1337 (11th Cir. 2010); accord Fin. Sec. Assurance, Inc.

V.     Stephens,      Inc.,       500     F.3d       1276,    1285        (11th       Cir.    2007)


(considering document attached to motion to dismiss because                                         it


[was]    referred      to    in    the    complaint,         it    [was]       central   to       [the

plaintiff's] . . . claim, . . . and                     neither          party     challenge[d]

its authenticity").




                                                 5
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 6 of 20



B.   Transfer

                                                  \\

      Under     28   U.S.C. § 1404(a),                 For the convenience of parties

and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where
                                         ft

it   might   have    been     brought.            Relevant       factors   for   deciding   a

motion to transfer include:


       (1) the convenience of the witnesses; (2) the location
       of relevant documents and the relative ease of access to
       sources of proof; (3) the convenience of the parties;
       (4) the locus of operative facts; (5) the availability
       of process to compel the attendance of unwilling
       witnesses; (6) the relative means of the parties; (7) a
       forum'' s familiarity with the governing law;       the

       weight accorded a plaintiff's choice of forum; and (9)
       trial efficiency and the interests of justice, based on
       the totality of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.l (11th Cir.

2005).     Generally, a plaintiff's choice of forum is accorded

considerable         weight    under          a   section        1404(a)    analysis.

Weintraub v. Advanced Corr. Healthcare, Inc., 161 F. Supp. 3d

1272, 1284 (N.D. Ga. 2015) (citing SME Racks, Inc, v. Sistemas

Mecanicos     Para    Electronica,            S.A.,      382    F.3d   1097,   1100-01

(11th Cir. 2004) (citing Gulf Oil Corp. v. Gilbert, 330 U.S.

501, 508 (1947) ) .      Where a forum selection clause governs the

dispute,     however,    a    court      must          deem    the   private-interest

factors to weigh entirely in favor of the preselected forum.
                                                                                      //




Atl. Marine Constr. Co. v. U.S.                   Dist. Court for the W. Dist.


of Tex., 571 U.S. 49, 64 (2013).                       That is so because        [w]hen



                                                  6
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 7 of 20




parties agree to a forum-selection clause, they waive the

right to challenge the preselected forum as inconvenient or

less   convenient   for   themselves    or   their   witnesses,    or   for


their pursuit of the litigation.             Id.




                           III.     DISCUSSION


       The Court analyzes Defendant's motion as to its (A) request

to dismiss and (B) alternative request to transfer.

A.   Motion to Dismiss


       In deciding Defendant's motion to dismiss. the Court begins

by analyzing whether it may consider certain extrinsic documents.

       1.   Extrinsic Documents


       Defendant    attaches      several      exhibits    to     its    motion:


Plaintiff's offer of employment; Plaintiff's time sheets (Time

Sheets, Doc. 20-3); and Plaintiff's pay stubs.              Each   document is


central to Plaintiff's ELSA overtime claim             which revolves around


Plaintiff's rate of pay, the hours he worked, and the compensation

he   received for those    hours.     Plaintiff not only fails to dispute

the authenticity of these exhibits, but also cites to the offer of

employment and time sheets in his response.               (PI.'s Resp. Opp'n

Mot. to Dismiss, at 4-5.)      Thus, the Court considers these exhibits


in ruling on Defendant's motion to dismiss.




                                        7
   Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 8 of 20



       2.   Dismissal


       A plaintiff's burden                    to        state       a    claim         of   a   FLSA      violation

                                          rr

[is] quite straightforward.                      Sec'y of Labor v. Labbe, 319 F. App'x

                                                \\

761, 763 (11th Cir. 2008).                           The elements that must be shown are

                                                                                                 n

simply a failure to pay overtime compensation. . .                                                    Id. (finding


complaint        stated     a     claim      under             the       FLSA          when' it       alleged      the

plaintiff        was    a    covered           employer                  and       alleged           the    employer

repeatedly failed to pay overtime over a specific period).                                                          To



survive     a    motion to dismiss                   a    FLSA overtime                  claim,       a plaintiff

must   show      that       (1)    he   is      employed                 by       the    defendant.          (2)   the



defendant engaged in interstate commerce, and (3) the defendant
                                                                              n

failed to        pay him . . . overtime                        wages.                  Freeman       v.    Key   Largo


Volunteer Fire & Rescue Dep't, Inc., 494 F. App'x 940, 942 (11th

Cir. 2012) (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d

1233, 1277 n.68 (11th Cir. 2008)).


       There is little dispute that Plaintiff meets the elements of

his prima facie case: Plaintiff is employed by Defendant (Compl.,

16; PI.'s Resp.             Opp'n       Mot.         to       Dismiss, at                4   (citing Offer          of

Employment,        at     2));     Defendant                  engaged             in    interstate          commerce

(Compl., 55 13, 16); and Defendant failed to pay him overtime wages

and, instead, paid him straight time for overtime (Compl, 55 24-

26; Pl.'s Resp. Opp'n Mot. to Dismiss, at 5 (citing Time Sheets).)


Defendant        mainly     argues      that             Plaintiff's                individual            FLSA   claim

should      be   dismissed         because               Plaintiff             is       an   exempt        employee.

                                                          8
       Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 9 of 20



(Def.'s Mot. to Dismiss, at 7-10.)                       Specifically, Defendant argues

                                           W

Plaintiff was exempt as one                    employed in a bona fide executive.
                                                                           rr

administrative[,]           or     professional                 capacity             and    a     highly

compensated"         employee.          (Id.    at       7. )     According            to   Defendant,

              \\                                                                            //
Plaintiff          fails to allege he was a non-exempt employee.                                 (Id. at


10. )


        The   Parties      agree   that        an       employee's    exempt           status         is    an


affirmative defense and, generally, an affirmative defense will

not     support      a   motion    to    dismiss          because     a         plaintiff        is    \\
                                                                                                            not


                                                                                                      n

required to negate an affirmative defense in [his] complaint.                                               La



Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.

2004) (citation omitted); (Pl.'s Resp. Opp'n Mot. to Dismiss, 3-

4; Def.'s Reply Supp. Mot. to Dismiss, at 2-3.)                                      Dismissal based


on an affirmative defense can be proper but only if the defense

w                                                                           //

     clearly appears on the face of the complaint.                                   Lambiase     v.        DPT


Kennedy Inc., No.           8:15-CV-2009-T-30TBM,                  2015         WL    8324568,        at     *2

(M.D. Fla. Dec. 9, 2015) (quoting Quiller v. Barclays Am./Credit,

Inc., 727 F.2d 1067, 1069 (11th Cir. 1984)); (see also Pl.'s Resp.

Opp'n Mot. to Dismiss, 3-4; Def.'s Reply Supp. Mot. to Dismiss, at

2-3.)      Defendant, as the employer, carries the burden of proof to

show an FLSA exemption applies to Plaintiff.                               Corning Glass Works

V. Brennan, 417 U.S. 188, 196-97 (1974).                            Further, the Court must

\\                                                                                                            ff

     narrowly construe exemptions to the FLSA overtime requirement.

Morgan, 551 F.3d at 1269.


                                                    9
      Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 10 of 20



        At the        outset,      the      Court finds        Plaintiff's        salary        level

                                                                                         29    C.F.R.
activates the highly compensated employee exemption.

§ 541.601(a), (b) (2016); s^ 29 U.S.C. § 213(a)(7) (2018).                                        The



Parties agree.           (Pl.'s Resp. Opp'n Mot. to Dismiss, at 4;                             Def.'s


Reply Supp. Mot. to Dismiss, at 3.)                       As such, the Court focuses on

whether      Defendant        shows         the   highly       compensated        exemption        is

satisfied.^


        Under the highly compensated exemption, an employee is exempt
                                                                                  \\

if he receives the designated salary level as his                                      total   annual

                 rr               \\

compensation           and   he        customarily and regularly performs any one

or more of the exempt duties or responsibilities of an executive.
                                                                           //

administrative[,]             or        professional           employee.                29     C.F.R.



§ 541.601(a) (1) (2016).                    Total annual compensation" requires the




®   A prior version of the regulation covered Plaintiff while                          he worked for
Defendant.     See 29 C.F.R. § 541.601(a)(2) (June 8, 2020) .                   As such, the Court
applies the version of the regulation applicable to Plaintiff's claim, which
designated the requisite salary level as $134,004.       29 C.F.R. § 541.601(b)
(2016) (effective Dec. 1, 2016, through Dec. 31, 2019) .   From August 26, 2018,
to May 22, 2019, Plaintiff earned $167,175 in gross pay (Pay Stubs); thus.
Plaintiff's total annual compensation while working for Defendant exceeded the
requisite amount.    See 29 C.F.R. § 541.601(b)(3) (2016).     It is common for
employees to earn more than the minimum defined within the FLSA; overtime cases
generally turn on the defined duties of an employee and whether the employer's
method of compensation is consistent with payment on a salary basis." Garrett
Reid Krueger, Comment and Note, Straight-Time Overtime and Salary Basis: Reform
of the Fair Labor Standards Act, 70 Wash. L. Rev. 1097, 1101 (1995).
^ "A high level of compensation is a strong indicator of an employee's exempt
status." 29 C.F.R. § 541.601(c) (2016). As such, the regulation provides that
"a highly compensated employee will qualify for exemption if the employee
customarily and regularly performs any one or more of the exempt duties or
                                                                                                     //
responsibilities of an executive, administrative), ] or professional employee.
Id.    For the reasons contained herein, the Court finds Defendant has failed to
prove either the salary-basis or duties elements required under the highly
compensated    exemption.         Consequently,      Defendant   also   cannot     prove,      at this
juncture,     that     Plaintiff       is   exempt   as   an   executive,       administrator,      or
professional.

                                                  10
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 11 of 20



                        \\

employee     to   be         paid on a salary . . . basis as set forth in

§ 541.602."8       29 C.F.R. § 541.601(b)(1) (2016).                                     Thus, Defendant


proves Plaintiff is an exempt highly compensated employee if it

shows Plaintiff (1) was paid on a salary basis and (2) performed

one or more of the requisite duties.                             Pioch      V. IBEX Enq'q Servs.,


Inc.,    825    F.3d    1264,      1271    (11th           Cir.       2016)    (citing             29 C.F.R.

§§ 541.600, 541.602, 541.700).

               a. Salary-Basis Test

                                                \\

        An employee is paid on a                     salary basis" when he "regularly

receives       each          pay   period[,] . .                  a      predetermined                     amount

constituting all or part of the employee's compensation, which

amount is not subject to reduction because of variations in the
                                                                                        //

quality      or   quantity         of     the             work    performed.                     29        C.F.R.



§ 541.602(a).           Earnings        computed             on    an       hourly           basis     do     not

necessarily violate the salary basis requirement.                                            See   29 C.F.R.


§ 541.604(b).           And    payments        in         addition      to    the        salary are           not

                                                                                   \\

inconsistent      with        payment     on   a      salary basis;                     [t]he      regulation

prohibits only 'reductions' due to 'variations in the quality or

                                                r    ff
quantity of the work performed.                            Acs V. Detroit Edison Co., 444

F.3d 763, 768 (6th Cir. 2006) (emphasis omitted) (quoting 29 C.F.R.

§ 541.118(a) (prior version of section 541.602)).




® Total annual compensation may also be satisfied if paid on a fee basis, but
no   party   suggests    Defendant      paid   Plaintiff          on    a    fee        basis.        29   C.F.R.
§ 541.601(b) (1) (2016).

                                                   11
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 12 of 20



         For    the            reasons     stated             previously,9             the      Court      assumes

Plaintiff was paid at a rate of $65 to $75 per hour.                                                 Plaintiff's


                                           \\                                    //    \\

complaint states he was                         an hourly employee,                         reported the hours

                                                                                  //    \\

he work[ed] to [Defendant] on a regular basis.                                               was not guaranteed

               //

a salary.                was only paid for the hours worked" even if "fewer
                                                   rr   \\

than [forty] hours in a week,                                regularly worked over [forty] hours

                    //           \\
in   a   week,           and          [r]ather than receiving time[-]and[-a-]half as

required by the FLSA," was paid "the same hourly rate for the hours
                                                                         If

he worked over [forty] in a work week.                                        (Compl., Hi 6, 21-24, 26,

30.)


         Defendant             cites to one of Plaintiff's                            pay stubs from 2019

                                                                  \\                             n          \\

reflecting               two    payment         types                  Salary         Direct         and         ST



                apparently to show Plaintiff was guaranteed a salary for
          n

Hourly

fifteen hours of work not subject to deductions.                                                 (Def.'s Reply

Supp. Mot. to Dismiss, at 3 (citing Pay Stubs, at 33).)                                                 Although

true that being guaranteed pay for fifteen hours may potentially

satisfy the salary-basis requirement, the available evidence shows

the fifteen-hour salary pay began on March 25, 2019; there is no

evidence of any guaranteed fifteen hours of pay prior to March

25th.         (Compare          Pay Stubs, at 2-30,                       with id. at 31, 33, 35-38,

40. )    Furthermore, the pay stubs reveal no designated fifteen-hour




s See, supra, note 1.

                                                             12
      Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 13 of 20



salary pay when Plaintiff worked 82.50 hours from April 1, 2019,

to April 7, 2019.           (Pay Stubs, at 32.)

        In general, Plaintiff's pay stubs reflect pay in proportion

to the hours worked.               (See generally Pay Stubs.)                         Most importantly.

                                                                                                                 when
Plaintiff's pay stubs show his pay was subject to reductions

Plaintiff worked less than forty hours from September 2, 2018, to

September 8, 2018, he received payment in accordance with the

reduced hours.         (Pay Stubs, at 3 (38 hours).i°)                               As such. Defendant


fails to carry its burden, at this stage, to prove Plaintiff was

paid on a salary basis.

               b.         Duties         Test


        The    Court now      turns to the duties test.                             As stated above, a


highly     compensated             employee           regularly           performs         a        duty     of    an

executive,       administrator              or    professional.                ■An    executive             is    one


                                                                               [w]ho customarily and
\\

     [wjhose primary duty is management                       .   .   .    ;

regularly       directs     the          work    of    two   or more           other           employees;         and

[w]ho has the authority to hire or fire other employees or whose

suggestions and recommendations                        [on those matters]                  .    .    .   are given

                              //

particular          weight.                29      C.F.R.         §   541.100 (a) (2)- (4) .                       An


                                    \\
administrator        is    one           [wjhose primary duty is                     the performance               of

office    or    non-manual          work        directly      related          to    the        management         or




10
  Defendant     states Plaintiff "never worked less than                            [forty] hours" (Def. 's
Reply Supp.     Mot. to Dismiss, at 3; see also id. at                              4) , but the Pay Stubs
Defendant provided reflect at              least      one   occasion where           Plaintiff           worked less
than forty hours, as cited.

                                                       13
       Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 14 of 20



general        business        operations . .         . ;       and [w]hose             primary        duty

includes the exercise of discretion and independent judgment with

                                                      "11
respect to matters of significance.                             29 C.F.R. § 541.200 (a) (2)


(3).


         As    discussed        above,      Plaintiff      is    not       required       to         counter

Defendant's        affirmative             defenses   in    his    complaint             as        Defendant

seems to suggest.               (See Def.'s Mot. to Dismiss, at 8.)                                Defendant


wishes the Court to dismiss Plaintiff's complaint for not including
                               w
more     detail    about           what he did for [Defendant] and what his job

                          //
duties        entailed.            (Id.)     Plaintiff's complaint avers he is                            an



                                                                           ft

Electrical Field Engineer and superintendent                                     for    Defendant        and

\\

     wrote the work packages and overs[aw] the installation of cabling

                                n

for nuclear plants.                  According to Plaintiff, these job duties are

w                          w

     nonexempt"    and         fatal   to    [Defendant]'s         claim          that    [Plaintiff]

                                                                                   //

failed to allege he was not exempt from the FLSA.                                        (PI.'s Resp.

                                                                                              \\

Opp'n Mot. to Dismiss, at 5.)                    Defendant counters that                           [s]everal


federal [c]ourts of [a]ppeal have agreed that work package planners

perform        nonexempt,           administrative      duties         and        consequently           are

                                                                       n

exempt from the FLSA's overtime protections.                                    (Def.'s Reply Supp.

Mot. to Dismiss, at 4-5.)


         Defendant's cited cases were decided on summary judgment and

contemplated numerous facts gathered during discovery reflecting


11
   The Court declines to analyze whether Plaintiff satisfies the professional
exemption because Defendant fails to offer evidence or argument supporting that
position.

                                                 14
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 15 of 20



the plaintiffs' daily duties.               (See id. at 5. )          It is also unknown


to the Court whether Plaintiff's primary duties reflect those of
                                                                                         \\

                                       In addition,          Defendant provides,              All
a    work   package     planner.

members      of   the    executive,        operations         leadership,       and     human

resources      teams    live    and    work   in    Minnesota. .               [Defendant]


makes all decisions regarding project staffing, compensation, and

other employment determinations in Minnesota.                           All payroll and

other employment-related records are created and controlled by our
                                                                               //

human resources personnel located here in Minnesota.                                  (Def.'s


Mot. to     Dismiss, at 3-4.)             Plaintiff is apparently at least not

part of that group of executives and administrators because he

worked out of Plant Vogtle in Georgia.                        Given   the    limited    facts


currently before the Court, Defendant fails to carry its burden of

showing it is clear from Plaintiff's complaint that he is an exempt

employee.

B.   Motion   to Transfer


        As an alternative request. Defendant argues the Court should

transfer      this   action    to   the   District      of    Minnesota.      (Id.     at 19-


22. )   Defendant argues the Parties signed a forum selection clause

designating the United States District Court for the District of

Minnesota as the proper forum.                 (Id. at 19, 20-21.)             The    initial


issue for the        Court is    not   whether the forum selection                  clause is


enforceable,         rather,   whether      it     is   applicable      to    the     present

action.



                                              15
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 16 of 20



       1. Existence of an Applicable Forum Selection Clause

       The forum selection clause cited by Defendant is contained
                      \\
within     the             Nondisclosure,            Nonsolicitation,      and   Non[]compete


Agreement" entered into and separately signed by the'Parties, which
                                                              "12
the Parties refer to as the "Agreement.                              ("Restrictive Covenant

                 II

Agreement,            Doc. 20-5, at 2, 5, 6.)                The forum      selection     clause

                                          \\                         n

                                               [t]his Agreement.         (Id. SI 8.2. )    There
specifies that it covers

is no overt mention of the Restrictive Covenant Agreement or forum

selection clause applying to a separate employment agreement or

the general employment relationship between the Parties.

       Defendant argues Plaintiff's FLSA claim triggers the forum

selection         clause       due   to        the    following     language:     Any     dispute

arising under or in connection with this Agreement or related to

any matter which is the subject of this Agreement shall be subject

to the exclusive jurisdiction of the state and/or federal courts
                                               n
in   the   State       of    Minnesota.              (Id.)   On that language. Defendant

           \\

argues,         The Agreement pertains to any matter connected or related
                                                                                                n

to   [Plaintiff]'s             'employment            relationship'      with    [Defendant].

(Def.'s Reply Supp. Mot. to Dismiss, at 14.)

       Defendant, as the proponent of the forum selection clause.

draws a conclusory line from the Restrictive Covenant Agreement to



12
  The Court may analyze the Restrictive Covenant Agreement to address the motion
to transfer venue. See, e.q., Daoud Inv. Holdings, Inc, v. Cole, No. 15-62014-
CIV-COHN/SELTZER, 2015 WL 12743767, at *1, *2 (S.D. Fla. Oct. 30, 2015)
(analyzing the parties forum selection clause in deciding motion to transfer
venue).


                                                      16
      Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 17 of 20



the entire employment relationship.                             It    is    not    obvious    how    the

                                              -I                              //

current     FLSA        dispute       is      in    connection         with        the    Restrictive


Covenant      Agreement.                   Although       the        [Restrictive           Covenant]


Agreement     is        an    express        condition         of    [Defendant]'s           offer    of

                                              //

employment         to    [Plaintiff],               the       purpose       of     the    Restrictive

                                       \\

Covenant     Agreement           is         [Defendant's]           desire[]       to     protect    and

safeguard the legitimate interests of its business including, but

not limited to [Defendant]'s goodwill with its customers, trade
                                                                                                        //

secrets,     customer           information,             and    confidential             information.

(Restrictive Covenant Agreement, at 1.)                              To that end, the subject

of the     Restrictive           Covenant Agreement is explicitly protecting

Defendant's trade secrets, intellectual property, and customers.

Furthermore,            the    integration           provision          within       the     Agreement

              \\

provides:          [T]his      Agreement           embodies      the       entire    agreement       and

understanding among the                     parties relative to the subject matter

hereof     (id.          8.1); once again, reinforcing that the Restrictive


Covenant     Agreement           is     limited          to    the    above-outlined           subject

matter.



        Seemingly recognizing Plaintiff's complaint fails to trigger

the    Restrictive            Covenant       Agreement,         Defendant          offers     that    it

intends to bring a counterclaim raising breach of the noncompete

agreement.         (Def.'s Reply Supp. Mot. to Dismiss, at 14.)                               Although

a     noncompete         claim        could        trigger      the        Restrictive       Covenant




                                                    17
      Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 18 of 20



Agreement, as this action currently stands, the Court finds no

reason why the forum selection clause applies.

        2.   Transfer Under 28 U.S.C. § 1404


        Sans a forum selection clause, the Court analyzes Defendant's

request to      transfer           under        28    U.S.C. § 1404.              As     stated        above.


because no forum selection clause applies. Plaintiff's choice of

forum    is    given       considerable              weight.      Defendant,             as     the         party

seeking transfer, carries the burden of showing the factors favor

the move.       In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989).

                                           \\

According      to     Defendant,                [T]he       totality       of     the    circumstances

                            n

support transfer.                (Def.'s Mot. to Dismiss, at 21.)                        Specifically,

                                                                                          //           \\
Plaintiff      IS      a        citizen     and        resident       of    Florida,            so          [t]he

Southern       District           of      Georgia           IS   no        more     convenient                for

                                                                                    //

[Plaintiff] . . . to               travel         to    than     any       other.              (Id.)          The



majority       of    the        relevant        witnesses        and       documents           are     within

Minnesota.          (Id.)       Lastly, Minnesota courts are more familiar with

Minnesota      law     pertaining          to        non-compete       agreements          under            which

                                                                                                                ff
Defendant       intends to bring a breach of non-compete counterclaim.

(Id. at 21, 22.)


        It is true that Plaintiff must travel regardless of whether

the    Court   transfers          venue.         Given, however, that Florida borders

Georgia, the Court disagrees with                            Defendant that travelling to

Georgia is no more convenient for Plaintiff than Minnesota.                                                 As to



Defendant's second               argument, it is likely that Georgia — where

                                                       18
     Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 19 of 20



Defendant          worked — and           Minnesota         where    Defendant          makes     its


employment and administrative decisions — both house witnesses and

documents.           Third,     there       is    no   current       claim    that       Plaintiff

breached the non-compete agreement.                         The pending claim is limited

to   an    individual      FLSA      claim.        As acknowledged           by   Defendant, a

district       court     in     Minnesota         is   no    better     suited      to     address


Plaintiff's federal claim than this Court.                           (Id. at 22.)


        After       analyzing     the       factors      Defendant      raises       to    support

transfer, the Court finds Defendant fails to carry its burden of

showing       the    totality        of    the    circumstances        weighs      in     favor    of

transfer.




                                      IV.    CONCLUSION


        IT    IS    HEREBY     ORDERED,          Defendant's        motion   to    dismiss        or.

alternatively, transfer (Doc. 20) is GRANTED IN PART and DENIED IN

PART.        Defendant's motion to dismiss is GRANTED as to Plaintiff's


collective action allegations, and those allegations are DISMISSED

WITHOUT PREJUDICE.             Defendant's motion to dismiss as to Plaintiff's


individual          allegations       and    to    transfer     venue    is DENIED.              This


action       SHALL    remain    in    this    Court.        Only Plaintiff's individual

FLSA      claim      remains.        Lastly,       the   Court      DIRECTS       the     Clerk    to


TERMINATE Plaintiff's motion for conditional certification.                                     (Doc.

35. )




                                                  19
   Case 1:19-cv-00137-JRH-BKE Document 54 Filed 08/21/20 Page 20 of 20



                                                       s-r
     ORDER ENTERED at Augusta, Georgia, thi          /    day of August,

2020.




                                  J. RANDAL HALL,/CHIEF JUDGE
                                 ^NITED iBTATES DISTRICT COURT
                                  SWTii8RN   DISTRICT OF GEORGIA




                                    20
